Exhibit 10.9










COVENTRY CONSULTING GROUP, LLC













June 1, 2010




Mr. Moshe Oratz

Chief Executive Officer

Absolute Life Solutions, Inc.

45 Broadway, 6th Floor

New  York, New York 10006




RE:

Consulting Agreement for

Absolute Life Solutions, Inc.







Dear Mr.  Oratz:




This letter confirms our understanding that Coventry Consulting Group LLC
(“CCG”) has been engaged to act as the advisor and consultant to the Company and
its affiliates . CCG in this capacity will work with management and review and
advise the company on strategic issues as reasonably requested by the Company
and may help identify business opportunities for a period of twelve months (the
“Term”) from the date of this Agreement. Upon the Company’s acceptance, this
letter agreement (“Agreement”) will confirm the terms of the engagement agreed
to between CCG and the Company on the terms set forth herein.  The terms of
CCG’s engagement are as follows:




1.  Relationship of Parties.  Nothing contained in this Agreement shall be
construed to place CCG and the Company in the relationship of partners or joint
ventures.  Neither CCG nor the Company shall represent itself as the
representative or legal representative of the other for any purpose whatsoever
nor shall either have the power to obligate or bind the other in any manner
whatsoever.  The Company’s engagement of CCG is not intended to confer rights
upon any person not a party hereto (including shareholders, directors, officers,
employees or creditors of the Company) as against CCG or its affiliates, or
their respective directors, officers, employees or representatives, successors
or assigns.  CCG, in performing its services hereunder, shall at all times be an
independent contractor.  No promises or representations have been made, except
as expressly set forth in this Agreement, and the parties have not relied on any
promises or representations except as expressly set forth in this
Agreement.  Nothing contained herein should be construed as creating any
fiduciary duties between the parties, or between CCG and the Company.

 

2. Terms of the Transaction(s).  It is the sole discretion of the Company to
accept or reject the terms of any proposed transaction.

 

3. Compensation.  As compensation for the execution of this agreement by CCG, ,
the Company agrees to pay CCG as follows:

 

(a)

A five year Warrant to purchase 6,000,000 shares of common stock of Absolute
Life Solutions, Inc. at $.01 per share in the form annexed hereto.

 

(b)

The Company will reimburse CCG in a timely manner for all out-of-pocket expenses
relating to activities under this Agreement, including without limitation,
travel and other related expenses as well as the legal fees incurred by CCG and
its members.  CCG will not incur any single expense in excess of $1,500 without
the Company’s prior approval. Such reimbursements shall be made promptly upon
submission by CCG.

  








--------------------------------------------------------------------------------

4. Services to be provided. CCG will consult with the Company and its advisers
with respect to strategic issues ,investor relations and public relations
matters. At the request of the Compny, CCG will participate in meetings ,
industry conferences or other events in respect of the services to be provided.
Additionally,  CCG may also introduce and   liase with policy owners, insurance
professionals, hedge funds and other sources with regard to the sale and
purchase of insurance  policies and the structuring of investment vehicles by
the Company. Any additional  compensation to CCG shall be negotiated in good
faith by the parties on a matter- by matter basis.

 

5. Compliance With Applicable Law.  In the execution of this Agreement, both the
Company and CCG each agrees to comply in all material respects with applicable
provisions of the Securities Act of 1933 (“Act”) and any regulations thereunder
and any applicable state laws and requirements.

 

The Company acknowledges and agrees that CCG has been retained solely to provide
the advice or services set forth in this Agreement. CCG is not licensed as a
broker-dealer or investment advisor under applicable federal or state securities
laws, or an licensed insurance professional and both CCG and the Company
acknowledges and agree that the advisory services to be performed hereunder
shall not include any activity for which CCG would be required to be licensed as
a broker-dealer , investment advisor or insurance professional .

 

 

6. Indemnification.  The Company agrees to indemnify CCG in accordance with the
indemnification and other provisions attached to this Agreement as Exhibit A
(the “Indemnification Provisions”), which provisions are incorporated herein by
reference and shall survive the termination or expiration of this
Agreement.  Notwithstanding any provision of this engagement letter to the
contrary, the Company agrees that neither CCG  nor its affiliates, and the
respective officers, directors, employees, representatives and each other
person, if any, controlling CCG  or any of its affiliates, shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement and transaction described
herein except for liability imposed by applicable law in connection with their
actions/omissions as representative for the transaction(s).

 

7. Termination; Survival of Provisions.  This Agreement may be terminated by
CCG, or the Company at any time upon ninety (90) days prior written notice to
the other party (the “Termination Date”); provided, however, that: (a) any
termination or completion of CCG ’s engagement hereunder shall not affect the
Company’s obligation to indemnify CCG  as provided in the Indemnification
Provisions and (b) any termination by CCG and the Company’s engagement hereunder
shall not affect the Company’s obligation to pay fees as provided for in Section
3 herein; and (c) any termination by the Company of CCG’s engagement hereunder
shall not affect the Company’s obligation to pay fees and reimburse the expenses
accruing prior to such termination to the extent provided for herein.  All such
fees and reimbursements due shall be paid to CCG on or before the Termination
Date (in the event such fees and reimbursements are earned or owed as of the
Termination Date) or upon the closing of the Transaction(s) or any applicable
portion thereof (in the event such fees are due pursuant to the terms of Section
3 hereof).  The provisions of Sections 1, 3, 6 and 10 shall survive any
termination of this Agreement.

 

8. Information.  In connection with CCG’s activities hereunder, the Company will
furnish or use its best efforts to cause the Company to furnish CCG with all
materials and information regarding the business and financial condition of the
Company necessary to provide the services described herein (the “Information”).
The Company acknowledges and agrees that CCG shall rely upon such Information in
providing the services and advice required hereunder, and that such services and
advice are necessarily limited by the accuracy and completeness of the
Information provided to CCG.

 

9. Entire Agreement; Amendments; Headings.  This Agreement, including the
exhibits hereto, constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any prior oral or written
agreements or understandings of the parties.  This Agreement may not be modified
or amended except in writing duly executed by the parties hereto.  The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not part of this Agreement.

 

10. Nondisclosure of Confidential Information.  CCG and the Company mutually
agree that they will not disclose any confidential information received from the
other party to others except with the written permission of the other party or
as such disclosure may be required by law.  CCG has been retained under this
Agreement as an independent contractor with duties owed solely to the
Company.  The advice, written or oral, rendered by CCG pursuant to this
Agreement is intended solely for the benefit and use of the Company in
considering the matters to which this Agreement relates, and the Company agrees
that such advice may not be relied upon by any other person, used for any other
purpose, reproduced, disseminated, or referred to at any time, in any manner or
for any purpose, nor shall any public references to CCG be made by the Company,
without the prior written consent of CCG, which consent shall not be
unreasonably withheld.

 





2







--------------------------------------------------------------------------------

11. Successors and Assigns.  The benefits of this Agreement shall inure to the
parities hereto, their respective successors and assigns and to the indemnified
parties hereunder and their respective successors and assigns, and the
obligations and liabilities assumed in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither CCG nor the Company shall
assign to an unaffiliated third party any of its obligations hereunder.

   

12. Counterparts.  For the convenience of the parties, this Agreement may be
executed in any number of counterparts, each of which shall be, and shall be
deemed to be, an original instrument, but all of which taken together shall
constitute one and the same Agreement.  Such counterparts may be delivered by
one party to the other by facsimile or other electronic transmission, and such
counterparts shall be valid for all purposes.




13.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.




14.   Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and (unless otherwise specifically
provided herein) shall be deemed to have been given at the time when personally
delivered or via express courier addressed to the parties stated below or to
such changed address as such party may have fixed by notice:




          To the COMPANY

At the address set forth above

Att: President




          To CCG:

80 SW 8th Street, Suite 2000

Miami, FL 33131




Attn:  President

15.     Amendment. This Agreement may be modified or amended or the provisions
hereof waived only with the written consent of the Company and CCG.

 

16.       Severability. Wherever possible, each provision of this Agreement
 shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement  shall be prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement .








3







--------------------------------------------------------------------------------




 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and submit it back to
us. The Company’s signature below shall constitute its agreement to the terms
hereof.

 

 

    Very truly yours,

 

 

 

COVENTRY CONSULTING GROUP, LLC

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO: as of the date first written above:

           

 

 

ABSOLUTE LIFE SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/

 

 

 

Moshe Oratz

 

 

 

Chief Executive Officer

 

 

 

 

 

         

  





4







--------------------------------------------------------------------------------




Exhibit A




INDEMNIFICATION PROVISIONS




Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless CCG  and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party)
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, CCG’s acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and CCG  (including without limitation CCG or its designees as the
Company’s observer on the board of directors of the Company) to which these
indemnification provisions are attached and form a part, any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any agency agreement), or the enforcement by CCG of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of CCG by the
Company or for any other reason, except to the extent that any such liability is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  CCG, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
representatives and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, representatives and controlling persons of
any of them.  These indemnification provisions shall be in addition to any
liability which the Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder, except insofar as the Company shall have been materially
prejudiced by such delay.  Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company.  Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and the Company counsel.  The Indemnified Parties
shall cooperate with the Company in any defense, except such matters in respect
of which the Indemnified Parties counsel shall advise the Indemnified Parties
that such cooperation would impair a defense available to the Indemnified
Parties that is unavailable to the Company.  The Company shall be liable for any
settlement of any claim against any Indemnified Party made with the Company’s
written consent.  The Company shall not, without the prior written consent of
CCG, settle or compromise any claim, or permit a default or consent to the entry
of any judgment in respect thereof, unless such settlement, compromise or
consent: (i) includes, as an unconditional term thereof, the giving by the
claimant to all of the Indemnified Parties of an unconditional release from all
liability in respect of such claim, and (ii) does not contain any factual or
legal admission by or with respect to an Indemnified Party or an adverse
statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.

 





5







--------------------------------------------------------------------------------

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject: (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable
considerations.  No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
fraudulent misrepresentation.  The relative benefits received (or anticipated to
be received) by the Company and it stockholders, subsidiaries and affiliates
shall be deemed to be equal to the aggregate consideration payable or receivable
by such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by CCG in
connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by CCG pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect.  The Indemnification Provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.





6





